Title: Notes for the Report on the Value of Gold and Silver Coins, [2 September 1776]
From: Jefferson, Thomas
To: 


                    
                        [2 September 1776]
                    
                    In Silver. Given the quantity of Standd [Standard] metal, say As 40 : 37 :: qty. Standd metal: qty. of pure silver, or X by .925.
                    In Gold. Given the quantity of Standd metal, deduct 1/12 it leaves the qty. of fine gold.
                    To make a dollar 6/. silver of that alloy must be 4d 20/139 the pennyweight. I.e. pure silver must be 4d 7404/15429 the dwt.
                    By Virga. laws 24 grs standard gold = 22 grs pure gold was worth 60d. Therefore 24 grs pure gold was worth 65d 5/11. 24 grs standard silver = 22.2 grs pure silver was worth 4d. Therefore 24 grs pure silver was worth 4d 12/37. Therefore the value of pure gold to pure silver was as 15 3/22 : 1.
                    The English pound Troy contains 12oz.; each ounce 20 dwt.; each dwt. 24 grains; each grain 20 mites.
                    The English Standard for gold is 22. carats of fine gold + 2. carats alloy. I.e. 1/12 alloy of silver and copper in equal parts. for silver coin 11oz. 2.dw fine silver + 18.dw. alloy in the pound. I.e. 3/40 or .075 alloy of fine copper.
                    
                    
                        
                            
                            assay
                            absolute weight
                            standard metal
                            value
                        
                        
                            
                            
                            
                            dwt
                            grs
                            
                            d
                        
                        
                            The Pillar peice of eight
                            Stand. dwt.
                            17
                             9
                            17
                             9
                            
                            53.87
                        
                        
                            
                            
                            
                            
                            mi
                            
                        
                        
                            The old ecu of France of  60 sols
                            Worse 1 in the ℔
                            17
                            12
                            17
                            10
                             2
                            54
                        
                        
                            
                            car.
                            gr
                            dwt
                            gr
                            dw.
                            gr.
                            mi
                            s
                            d
                        
                        
                            The old Louis d’or (Fr. milld pistole)
                            W. 0
                             ½
                             4
                             8
                             4
                             7
                             8
                            16
                             9 3
                        
                        
                            The new Louis d’or (Fr. Gui)
                            W. 0
                            1½
                             5
                             5⅖
                             5
                             3
                            18
                            20
                             0 6
                        
                        
                            
                            in the ℔
                            
                            
                            
                        
                        
                            The old Spanish double dubloon
                            W. 0
                             0½
                            17
                             8
                            17
                             5
                            12
                            67
                             1 4
                        
                        
                            The old Spanish pistole
                            W. 0
                             0½
                             4
                             8
                             4
                             7
                             8
                            16
                             9 3
                        
                        
                            The double Moeda of Portugal new coind
                            W. 0
                             0¼
                             6
                            22
                             6
                            21
                            12
                            26
                            10 4
                        
                        
                            The Moeda of Portugal
                            W. 0
                             0¼
                             3
                            11
                             3
                            10
                            16
                            13
                             5 1
                        
                    
                    French gold seems to be from Worse ½ gr. to W. 1½ gr. Silver from W. 1 dw. to W. 1½ dw.
                    Spanish Gold W. ½ gr. Silver from Eng. Standd to W. 1½ dw.
                    Portugal Gold W. ½ gr. Silver 2. dwt.
                    car. gr.
                    DutchGold B. 1 2 Silver from W. 44. dw. to B. 4½ dw.
                    A pound of standard gold is cut into 44½ peices, one of which is put into every guinea.
                    A pound of standard silver is cut into 62. peices, one of which is put into every shilling.
                    A pound of fine gold is worth £50–19–5 5/11 sterl.
                    A pound of standard gold is worth £46–14–6 = 44½ guineas.
                    A pound of fine silver is worth £3–7 1/37.
                    A pound of standard silver is worth £3–2 = 62 shillings but at market is from £3–2 to £3–8 and generally £3–6. standard silver to standard gold legally as 1:15.072 or nearly as 1:15 1/14. but at market as 1:14 ⅙
                    
                    Table of the weight and value of sundry coins as they pass in the United colonies.
                    
                        
                            
                            Standard weight
                            New England lawful money
                            New York
                            New Jersey. Pennsylva. Delaware. Maryland.
                            Virginia Gold: Silver:: 15:1
                            North Carolina
                        
                        
                            
                            dwt  gr.
                            £  s  d  
                            £  s  d  
                            £
                            £  s  d  
                            £  s  d  
                        
                        
                            English Guineas
                             5  6
                            1  8  0
                            1 17  0
                            1 14  0
                            1  6  3
                            1 17  0
                        
                        
                            French Guineas
                             5  5
                            1  8  0
                            1 16
                            1 13  6
                            1  6  0½
                            1 16  0
                        
                        
                            English crown
                            17  6
                               6  8
                               8  9
                               7  6
                            
                               8  0
                        
                        
                            English shilling
                            
                               1  4
                               1  6
                               1  6
                               1  3
                               1  8
                        
                        
                            Spanish dollar
                            17  6
                               6  0
                               8  0
                               7  6
                               5  9
                               8  0
                        
                        
                            Johannes
                            18  0
                            4 16  0
                            6  8
                            6  0  0
                            4 10  0
                            6  8  0
                        
                        
                            Spanish pistoles
                             4  6
                            1
                            1  9  0
                            1  7  0
                            1  1  3
                            1  9  0
                        
                        
                            French milled pistole
                             4  4
                            1  2
                            1  8  0
                            1  6  6
                            1  0 10
                            1  8  0
                        
                        
                            Dubloons of 4. pistoles
                            17
                            4  8
                            5 16  0
                            5  8  0
                            4  5  0
                            5 16  0
                        
                        
                            French crown
                            17  6
                               6  8
                               8  6
                               7  6
                               5  9
                               8  0
                        
                        
                            Moi d’or
                             6  18   
                            1 16
                            2  6  0
                            2  3  6
                            1 13  9
                            2  8  0
                        
                        
                            Spanish Pistereen
                            
                            gold of Jo. to silver of a dollar as 15⅓:1 gold is 5/4 dwt.
                            do. here as 15⅓:1
                            do. here as 15⅓ 1
                            
                            do. here as 15⅓:1
                        
                    
                    
                    
                        
                            
                            Weight & rate in S. Carla. & Georga.
                            South Carolina
                            Georgia.
                            Continental rates Gold:Silver::46:3 15:1
                            Nominal value made + or − them at present in Virginia.
                            England Gold:Silver [ ]:1 or 14.76:1
                        
                        
                            
                            dwt grs
                            £  s  d
                            £  s  d
                            Dollars
                            
                            
                        
                        
                            English Guineas
                            
                             7  7  0
                            1  3  0
                             4 ⅔
                            +7d
                            
                        
                        
                            French Guineas
                            
                             7  7  0
                            1  3  0
                             4 5/9
                            + 1 ⅚d
                            
                        
                        
                            English crown
                            17  6
                             1 15  0
                               5  0
                            11 1/9
                            
                            
                        
                        
                            English shilling
                            
                             0  7  0
                               1  0
                              2/9
                            + ⅓ d
                            
                        
                        
                            Spanish dollar
                            17 12
                             1 12  6
                               5  0
                             1
                            *
                            
                        
                        
                            Johannes
                            18  0
                            26  0  0
                            4  0  0
                            16
                            + 2
                            
                        
                        
                            Spanish pistoles
                             4  8
                             6  0  0
                              18  0
                            
                            
                            
                        
                        
                            French milled pistole
                             4  8
                             6  0  0
                              18  0
                             3 ½
                            −8 ½
                            
                        
                        
                            Dubloons of 4. pistoles
                            17  0
                            24  0  0
                            3 12  0
                            
                            
                            
                        
                        
                            French crown
                            17  6
                             1 15  0
                               5  0
                             1 [ ]/9
                            
                            
                        
                        
                            Moi d’or
                            
                            
                            
                             6
                            +9d
                            
                        
                        
                            Spanish Pistereen
                            
                            do. here as15 6/11 5/7 :1 i.e. nearly as 15 ⅜ :1.
                            do. here as 15 ⅓ :1.
                            accordg. to this in an Engl. Guinea Johannes or Moidore 27 grs = 1 Dollar Fr. Guin. 27 ¼ 8/1 grs = 1 Doll. Span. pist. 28 4/11 = l Fr. milld pist. .28 4/7 = 1.
                            
                            
                        
                    
                    
                    Fine silver, then is to fine gold as 1:15.215 or nearly 1:15 ⅕
                    In Spain and Portugal silver is to gold by law as one to sixteen; but there being at market a premium of 6 pr. Ct. on paiments in silver, it becomes 1:15 1/25.
                    In France Silver is to gold by law as 1:14 ½ a guinea is there worth 20s–8d ½.
                    In Holland [& Hungary] gold is lower than in France, a guinea being worth 20s–7 ½.
                    In Italy, Germany, Poland, Denmark, Sweden, gold is lower than in Holland, a guinea worth from 20/7 to 20/4.
                    On the whole Sr. I. Newt. concludes that ‘by the course of trade exchange between nation & nation in all Europe fine silver is to fine gold as 1:14 ⅘ or 15. But averaging Engld. Spain Portugal & France it is as 1:14.685 or 1:14 ¾.
                    Consequences. Silver is exported from Spain to all Europe.
                    From England to all Europe except Spain. being bot at market @ 5/7 ½ per oz. or 6 7/6 per ℔.
                    From all Europe to the East Indies where silver is to gold as 1:10 to 12.
                    History
                    Silver was to gold antiently as 1:10
                    On discovery and working of the Plate mines of silver in S. America it rose to 1:16. Spain & Portugal fixed their legal standard then.
                    The East India trade by Cape of good Hope being opened, this began to bring in gold and take away silver, which lowered […]
                    The discovery of the Brasil gold mines has since affected it still more.
                    Inconveniencies of raising gold to 15 1/13 instead of 15.
                    Occasion exportation of silver; at a loss of 1/45 which is about 2 ½ per Cent.
                    Deprive circulation, of silver, nothing but gold left.
                    A loss upon all the silver in America of 1/45 th. part or 2 ½ pr Cent.
                    This gain, does not [accrue] to a useful merchant, but to a mere money broker, or money jobber.
                    
                        
   
   I.e. 7s–5 3073/5143 d or very nearly 7s–5d–6 ye oz.


                    
                